DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 16-20 in the reply filed on 09/09/21 is acknowledged.
The Examiner acknowledges Applicant’s cancelation of claims 16-20, previously identified as Group II.
Drawings
Figure 1 is objected to because it is labeled as “Figure 1” and there is only a single figure within the application; applications including only 1 figure are required to refer to the single figure as “Figure.”  See CFR 1.84(u)(1).  Applicant is required to rename Figure 1 as “Figure” and refer to the figure as such throughout the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be Appropriate correction to any reference thereto in the specification is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4, 5 and 7 are each rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Each of the noted dependent claims recites an unbounded range, i.e., at least 5oF, at least 100 psi and an amount greater than about 5%.  These ranges each include an .
Claims 4, 5 and 7 are each rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of the noted dependent claims recites an unbounded range, i.e., at least 5oF, at least 100 psi and an amount greater than about 5%.  These ranges include an unbounded upper limit, and, as such, it is unclear as to the extent of the lowering of temperature, raising of pressure, etc., Applicant is intending to seek patent protection of; as such, each of the noted claims are rendered indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pauls et al. (US 2007/0281868).
With respect to independent claim 1, Pauls et al. discloses a method comprising: 
providing an emulsion treatment fluid comprising: 
	a continuous phase comprising a non-oleaginous fluid ([0030]);
	an internal phase comprising an oleaginous fluid ([0030]); and
		a thermodynamic hydrate inhibitor ([0037]); and
	introducing the treatment fluid into a wellbore penetrating at least a portion of a subterranean formation ([0010]).
	With respect to dependent claim 6, Pauls et al. discloses wherein the thermodynamic hydrate inhibitor is selected from the group as claimed ([0037]).
Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrison (US 2013/0175046).
With respect to independent claim 16, Morrison discloses a method comprising:
providing an emulsion drilling fluid comprising:
	a continuous phase comprising a non-oleaginous fluid ([0027]);
	an internal phase comprising an oleaginous fluid ([0027]); and
	a thermodynamic hydrate inhibitor ([0029]); and 
using the drilling fluid to drill at least a portion of a wellbore penetrating at least a portion of a subterranean formation ([0013]; [0036]-[0037]).  
With respect to independent claim 18, Morrison discloses wherein the wellbore is a subsea wellbore ([0038]).
Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Pauls et al..
With respect to depending claim 2, Pauls et al. discloses the method as set forth above with respect to claim 1, and, further, for a thermodynamic hydrate inhibitor including a chemical as instantly disclosed and claimed by Applicant ([0037]).  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of the same chemical as the thermodynamic hydrate inhibitor in the method of Pauls et al. would allow for such absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Pauls et al. would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Pauls et al. and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may In re Best, 562 F2d at 1255, 195 USPQ at 433.
With respect to further depending claims 3-5, wherein Applicant further defines such “allowing” as raising or lowering of at least one of a temperature or a pressure at which gas hydrates begin to form in the emulsion treatment fluid, and, further, wherein such comprises lowering the temperature at which gas hydrates form or raising the pressure at which gas hydrates begin to form as claimed, as noted above, Pauls et al. discloses the same thermodynamic inhibitors used by Applicant and, as such, when including in an emulsion treatment fluid introduced into a wellbore, it is the position of the Office such would shift the hydrate formation phase boundary in the manner as claimed since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Pauls et al. and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. In re Best, 562 F2d at 1255, 195 USPQ at 433.
Claim 17 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Morrison.
With respect to depending claim 17, Morrison discloses the method as set forth above with respect to claim 16, and, further, for the inclusion of a thermodynamic hydrate inhibitor ([0029]).  Although silent to “allowing the thermodynamic hydrate inhibitor to shift a hydrate formation phase boundary of the emulsion treatment fluid,” the Examiner notes, such a limitation is not an active method step, and, as such, it would appear the mere inclusion of a thermodynamic hydrate inhibitor in the method of Morrison would provide for such an allowance absent any active method steps being required for such to occur.  It is the position of the Office that the thermodynamic inhibitor of Morrison would act in the manner as claimed, i.e., shift a hydrate formation phase boundary of the emulsion treatment fluid since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims, i.e., the ability thereof to shift a hydrate formation phase boundary of the fluid, would necessarily be present.  If there is any difference between the “allowance” for such in the method of Morrison and that of the instant claims, the difference would have been minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 USC 102 and 103. “There is nothing inconsistent in concurrent rejections for obviousness under 35 USC 103 and for anticipation under 35 USC 102.” See MPEP 2112(111) and In re Best, 562 F2d at 1255, 195 USPQ at 433.
Claim Rejections - 35 USC § 102/35 USC § 103
Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pauls et al. as applied to claims 6 and 1, respectively, above, and further in view of Crews (US 2003/0092584).
	With respect to dependent claim 7, Pauls et al. discloses the method as set forth above with respect to claim 6, wherein suggested thermodynamic inhibitors include methanol, mutual solvents, MEG, DEG and glycols ([0037]).  The reference, however, fails to disclose the thermodynamic hydrate inhibitor as a divalent salt having a presence as claimed.  Crews suggests thermodynamic inhibitors used in well treatment fluids to include the same inhibitors suggested by Pauls et al., and, alternatively, include various divalent salts such as magnesium and calcium chloride ([0055]).  As such, it would have been obvious to one having ordinary skill in the art to try a divalent salt as the thermodynamic hydrate inhibitor in the method of Pauls et al. since such is a known alternative to the thermodynamic hydrate inhibitors disclosed therein and would thus yield the predictable result of lowering the chemical potential of water and the hydrogen bond energy ([0054] of Crews).  The Examiner notes, Crews additionally suggests an amount of such as up to 30% by weight (claims 13 and 25).  As such, when using a salt as the thermodynamic hydrate inhibitor in the method of Pauls et al., one having ordinary skill in the art would recognize the optimal amount thereof to employ since generally, differences in concentration or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). 
With respect to dependent claim 8, Pauls et al. discloses the method as set forth above with respect to independent claim 1.  The reference, however, fails to define the wellbore as a subsea wellbore as instantly claimed.  Crews suggests well fracturing fluids that include hydrate inhibitors, including those suggested by Pauls et al., therein, wherein such fracturing fluids are used in deepwater completions beneath the sea floor (abstract; [0002]).  The inclusion of the gas hydrate forming species in the treatment fluids used therein therein prevents gas hydrate precipitation and plugging as the fluids are transported through environments of different temperature and pressure ([0038]).  Since Pauls et al. suggests the inclusion of the gas hydrate inhibitor within the well treatment fluids disclosed therein, and, hence the compatibility thereof in such a fluid, it would have been obvious to one having ordinary skill in the art to try such a fluid in a subsea wellbore in order to treat such a subsea wellbore with a fluid that includes elements capable of preventing gas hydrate precipitation and plugging.
With respect to dependent claim 9, Pauls et al. discloses wherein the emulsion treatment fluid includes hydrate inhibitors including thermodynamic inhibitors, kinetic inhibitors and anti-agglomerates ([0037]).  Although silent to explicitly providing for a combination of the thermodynamic inhibitor and anti-agglomerate, it is the position of the Office that Pauls et al. suggests the compatibility of each with the emulsion treatment fluid.  Additionally, Crews 
	With respect to further dependent claim 10, Crews suggests anti-agglomerate surfactants that include fatty acid surfactants and other surfactants, as well as various phosphonates ([0056]).  Although silent to a surfactant from the group as claimed, it is the position of the Office that the use of the instantly claimed surfactants would have been obvious to one having ordinary skill in the art in view of the suggestions provided for by Crews, i.e., “other” surfactants, since such surfactants are well known anti-agglomerate hydrate inhibitors used in the art.  As such, the Examiner hereby takes Official Notice in that one having ordinary skill in the art would recognize the instantly claimed surfactants as known alternative anti-agglomerate hydrate inhibiting surfactants to employ in order to disrupt crystal organization of development by physically interfering as the crystal form and join one another ([0054]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison as applied to claim 16, above, and further in view of Crews.
Morrison suggests the method as set forth above with respect to independent claim 16, wherein a thermodynamic hydrate inhibitor is present in the drilling fluid.  The reference, .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Morrison.
Morrison discloses the method as set forth above with respect to independent claim 16, wherein the drilling fluid may further include anti-agglomerate hydrate inhibitors ([0023]).  The reference further suggests where one of ordinary skill in the art would understand the applicability, appropriate concentrations and compatibility issues of the various additives for a given application ([0029]).  As such, although silent to the presence of the anti-agglomerate in the internal phase, given the suggestion of Morrison where one of ordinary skill would understand the compatibility issues of the various additives, one having ordinary skill in the art would recognize the suitable phase in which to include the anti-agglomerate in order to avoid any incompatibility thereof with the oil in water emulsion drilling fluid.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0227781 discloses various salt crystal and agglomeration inhibiting agents used to prevent the formation of gas hydrates; the reference, however, fails to disclose the inclusion thereof in an oil in water emulsion.
US 2014/0172177 discloses the inclusion of gas hydrate inhibitors in drilling fluids during monitoring of gas hydrate formation.
CN 107312513 discloses a composition that includes an oil-water emulsion agent, a non-ionic surfactant and a glycol synergist used to prevent hydrate formation in a treatment fluid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
09/15/21